Citation Nr: 0937400	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-13 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left patella, to include degenerative joint 
disease.  

2.  Entitlement to service connection for degenerative joint 
disease of the bilateral hips, to include as secondary to 
residuals of a fracture of the left patella, to include 
degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to April 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO decision, which 
denied claims for service connection for degenerative joint 
disease of the left hip and degenerative joint disease of the 
right hip, and denied an application to reopen a previously 
denied claim for service connection for residuals of a 
fracture of the left patella, to include degenerative joint 
disease.

With regard to the Veteran's claim for service connection for 
residuals of a fracture of the left patella, to include 
degenerative joint disease, the Board notes that the RO 
characterized this issue in the October 2006 rating decision 
as an application to reopen a previously denied claim for 
service connection, due to the fact that this claim was 
previously denied in an April 1963 rating decision.  The 
Board notes, however, that, since this rating decision, 
additional service treatment records that were not considered 
in the initial April 1963 denial of this claim have been 
associated with the claims folder.  According to 38 C.F.R. 
§ 3.156(c) (2008), "where the new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction."  As such, the 
Board finds that, due to the newly submitted service 
treatment records, this issue must be reconsidered as a claim 
for entitlement to service connection, as opposed to an 
application to reopen a previously denied claim for service 
connection.  

The Board notes that, in an October 2006 letter from the 
Assistant State Service Officer submitted in conjunction with 
the Veteran's notice of disagreement (NOD), it was indicated 
that the Veteran disagreed with the October 2, 2006 denial of 
"service connected left knee with secondary service 
connected right knee and bilateral hips".  The Board notes 
that a claim for service connection for a right knee 
disability was not submitted by the Veteran, nor did the 
October 2, 2006 rating decision adjudicate such a claim.  
Furthermore, the Veteran made no reference to a claim for 
service connection for a right knee disability in his NOD.  
As such, the Board assumes this to be a typographical error.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that the Veteran fractured his left patella prior to his 
entry into active military service; however, the evidence 
does not clearly and unmistakably show that the Veteran's 
pre-existing disability, which includes degenerative joint 
disease, was not aggravated by military service.

2.  The Veteran's degenerative joint disease of the bilateral 
hips is not shown by the most probative evidence of record to 
be etiologically related to service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a fracture of the 
left patella, to include degenerative joint disease is 
warranted.  See 38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); VAOPGCPREC 3-03 (July 
16, 2003); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

2.  The Veteran's degenerative joint disease of the bilateral 
hips was not incurred in or aggravated by active military 
service, may not be presumed to have been incurred in or 
aggravated by service, and is not proximately due to or the 
result of any service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for residuals of a fracture of the left patella, to include 
degenerative joint disease, the benefit sought on appeal has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on that claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection 
for a bilateral hip condition, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in May 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and identified private medical records are in 
the file.  All records identified by the Veteran as relating 
to this claim have been obtained, to the extent possible.  
The Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist.
	
With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination in July 2006, which 
addressed his claim for service connection for a bilateral 
hip condition.  The examiner reviewed the claims file, 
conducted the appropriate diagnostic tests and studies, and 
noted the Veteran's complaints and pertinent service history.  
The Board notes that certain in-service clinical records 
regarding treatment of his left knee were associated with the 
claims file after this examination was conducted.  However, 
as the Veteran is claiming service connection for a bilateral 
hip condition on a secondary basis, has not asserted any in-
service hip injury, and the service treatment and clinical 
records contain no evidence of an in-service injury of either 
hip, the Board finds that the absence of the Veteran's in-
service clinical records regarding his left knee is 
irrelevant for the purposes of adjudicating this claim.  As 
such, the Board finds this examination report and opinion to 
be thorough, complete, and sufficient upon which to base a 
decision with regard to this claim.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  For Veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2008).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  

1.  Entitlement to service connection for residuals of a 
fracture of the left patella, to include degenerative joint 
disease.  

The Veteran is claiming entitlement to service connection for 
residuals of a fracture of the left patella, to include 
degenerative joint disease.  Specifically, the Veteran 
asserts that, although he injured his left knee prior to his 
active duty service, he had no residual problems when he 
entered service.  See NOD, October 2006.  He asserts that his 
time in the military aggravated his previously healed 
condition and that this was not just a progression of the 
disability.  Id.  

A review of the service treatment records reveals that a 
January 1959 entrance examination report noted the Veteran to 
have a fracture of the left patella in 1955 with open 
reduction, no sequelae, and not considered disabling.  In a 
June 1960 clinical record, the Veteran was noted as 
undergoing an ostectomy, excision of attached fragment upper 
patella, upper pole of the left patella, partial ostectomy, 
anesthesia, IV sodium pentothal, with nitrous oxide and 
oxygen.  He was noted in an August 1960 clinical record as 
having arthritis due to direct trauma, left knee, secondary 
to fracture of the patella in 1955.  It was noted that this 
injury existed prior to service and was not incurred in the 
line of duty.  In a separate August 1960 clinical record, it 
was noted that the Veteran recently reinjured his knee, but 
it was also noted that this injury existed prior to service 
and was not incurred in the line of duty.  In an April 1961 
service treatment record, the Veteran was noted as having a 
knee injury and surgery.  He was noted as being on temporary 
L-3.  On his April 1962 Report of Medical History, the 
Veteran reported having 2 operations on his left leg, one 
before service and one during service.  The Veteran's April 
1962 separation examination report noted that he had 
limitation of extension and flexion of the left leg.  It was 
also noted that he had arthritis of the left knee.

In light of the fact that it was specifically noted on the 
January 1959 entrance examination report that the Veteran had 
a fracture to the left patella in 1955, the Board finds that 
there is clear and unmistakable evidence that the Veteran had 
a left knee injury that preexisted service.  See Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption 
of soundness, there must also be clear and unmistakable 
evidence that the disorder was not aggravated during service. 

The Board notes that the Veteran underwent a VA examination 
in July 2006.  The examiner reviewed the claims file and 
noted the Veteran's complaints of left knee pain that is 
fairly constant and aching in nature.  The examiner noted 
that the Veteran had a history of a left knee injury at age 
14 before joining the military.  Apparently, he had surgery 
for a kneecap injury.  While in Korea, he had 1 or 2 falls 
driving an armored personnel carrier (APC) and also 1 or 2 
'slip and fall' incidents.  His knee continued to lock with 
pain and he had to have it fixed at the hospital.  He had a 
second surgery following which the knee started to feel 
better.  The Veteran reported that he did not have any 
significant problems with his knee until about 3 or 4 years 
ago.  Upon examination of the Veteran, as well as review of 
x-ray reports, the examiner diagnosed the Veteran with 
posttraumatic degenerative arthritis of the left knee with 
deformity of the patella and bone spur formation and a 
residual scar from the surgery on the left knee.  The 
examiner noted that the both scar is currently asymptomatic.  
The examiner opined that the Veteran's current left knee 
condition was less likely as not aggravated by his service.  
He also opined that the Veteran's current left knee condition 
is less than likely as not related to his military service 
aggravation of his left knee condition, resulting in surgery 
to the left knee in service.  The examiner indicated that his 
rationale for these opinions is that the Veteran's recurrent 
left knee condition manifests degenerative disease of knee, 
which started in the knee joint prior to his joining the 
military.  Subsequent changes are a natural progression of 
the disease. 

In a May 2006 VA treatment record, a physician's assistant 
noted the Veteran's complaints of left knee pain and his 
reports of fracturing his patella in 1955 and then having no 
problems until he fell off a personal vehicle in service.  
She indicated that she would draft a letter for the Veterans' 
Service Organization representative stating that the 
Veteran's knee pain was more likely than not made worse by 
service activities.  The claims file contains this letter, 
dated in May 2006, in which the physician's assistant noted 
that the Veteran has been under her care for treatment of 
left knee pain and right hip pain.  She noted that he has a 
history of fractured patella with surgical correction in 
1955.  The Veteran then injured his knee in service after 
falling out of a personal vehicle. After reviewing the 
Veteran's medical records, she determined that it is more 
likely than not that the Veteran's left knee pain was made 
worse by his activities in service.  

The claims file also contains a January 1963 medical record 
from the Veteran's private physician who treated him prior to 
his induction to service.  See F.E.L., M.D. treatment record, 
January 1963.  This physician noted that the Veteran had a 
compound fracture of the left kneecap in 1955, which had good 
and normal healing following an open reduction.  Subsequent 
to this, he injured this same knee in Korea and had another 
operation in service.  The physician stated that this had no 
bearing on his first operation because he was completely 
healed before entrance into service.

As noted above, in order to rebut the presumption of 
soundness, there must be clear and unmistakable evidence that 
the disorder was not aggravated during service.  In light of 
the fact that the Veteran's 1955 fracture of the left patella 
was noted as having no sequelae upon entrance into service; 
that the Veteran had left knee surgery approximately 18 
months after entrance into service; that the physician who 
conducted the 1955 surgery specifically indicated in 1963 
that the Veteran's left kneecap had good and normal healing 
following his initial surgery and that the Veteran's in-
service complaints and treatment had no bearing on his first 
operation because he was completely healed upon entry into 
service; and that the claims file contains conflicting 
opinions regarding the etiology of the Veteran's current left 
knee disability and its possible relation to active duty, it 
cannot reasonably be said that, when viewed in its totality, 
there is clear and unmistakable evidence that the Veteran's 
residuals of a fracture of the left patella, to include 
degenerative joint disease was not aggravated by service.  
See VAOPGCPREC 3-2003. 

Therefore, the Board must find that the Veteran's current 
residuals of a fracture of the left patella with degenerative 
joint disease, is the result of aggravation during military 
service of a preexisting disability.  Thus, entitlement to 
service connection is warranted.

2.  Entitlement to service connection for degenerative joint 
disease of the bilateral hips, to include as secondary to 
residuals of a fracture of the left patella, to include 
degenerative joint disease.

The Veteran is seeking entitlement to service connection for 
left and right hip conditions.  Specifically, he has asserted 
that he has a bilateral hip disability, secondary to his left 
knee condition, due to overcompensation.  See Informal 
Hearing Presentation, September 2009.

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of a disability of 
either hip.

The Board notes that the Veteran underwent a VA examination 
in July 2006.  The examiner reviewed the claims file and 
noted the Veteran's complaints of painful hips, which began a 
few years ago.  The Veteran also complained of left knee pain 
that is fairly constant and aching in nature.  The examiner 
noted the Veteran had a history of a left knee injury at age 
14 before joining the military.  Apparently, he had surgery 
for a kneecap injury.  While in Korea, he had 1 or 2 falls 
driving an APC and also 1 or 2 'slip and fall' incidents.  
His knee continued to lock with pain and he had to have it 
fixed at the hospital.  Finally, he had a second surgery 
following which the knee started to feel better.  The Veteran 
reported that he did not have any significant problems with 
his knee until about 3 or 4 years ago.  Upon examination of 
the Veteran's left knee and bilateral hips, as well as review 
of x-ray reports, the examiner diagnosed the Veteran with 
posttraumatic degenerative arthritis of the left knee with 
deformity of the patella and bone spur formation, mild 
degenerative arthritis of both hips, and a residual scar from 
the surgery on the left knee.  The examiner determined that 
there are mild degenerative changes in both hips, unrelated 
to the left knee.  The examiner further noted that the 
Veteran's current left hip condition is unrelated to his 
claimed left knee, due to altered gait.  The examiner 
indicated that his rationale for these opinions is that the 
arthritic changes of the hip joint are consistent with his 
age and are unrelated to the arthritis of the left knee.

In a May 2006 VA treatment record, the Veteran reported that 
his right hip pain began approximately 20 years ago.  The 
Veteran related this pain to compensation for his left knee 
pain.  The examiner stated that it is difficult to assess the 
Veteran's hip complaints.  She further stated that it is 
difficult to tell if osteoarthritis set in naturally or if 
altered gait did cause the changes.  The claims file also 
contains a May 2006 letter from this examiner, in which she 
noted that the Veteran has been under her care for treatment 
of left knee pain and right hip pain.  She noted that he has 
a history of fractured patella with surgical correction in 
1955.  The Veteran then injured his knee in service after 
falling out of a personal vehicle.  After reviewing the 
Veteran's medical records, the examiner determined that it is 
difficult to assess if the right hip pain was from the 
natural aging process or from compensation from the left 
knee.  She concluded by stating it is not unreasonable to say 
the Veteran's hip pain is likely due to compensation for the 
left hip.  

As an initial matter, with respect to granting service 
connection for degenerative joint disease of either hip on a 
presumptive basis, the Board notes that there is no evidence 
that the Veteran had arthritis of either hip to a compensable 
degree within one year of discharge from active duty.  As 
such, service connection cannot be granted on a presumptive 
basis. 

With respect to granting service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2008).  Currently, there is no evidence of record 
reflecting that the Veteran had a disability of either hip in 
service, and no competent medical opinion has related his 
current bilateral hip disability directly to active duty 
service.  Furthermore, the Veteran does not assert that he 
injured his hips in service or that he experienced any 
complaints in service.  Rather, he contends that these 
disabilities began after service as a result of his left knee 
condition.  Thus, the Veteran's claim must fail on a direct 
basis.  See Hickson, supra. 

With respect to granting service connection on a secondary 
basis, the Board notes that the Veteran's residuals of a 
fracture of the left patella, to include degenerative joint 
disease are now service connected, as discussed above.  
However, the Board finds that the most probative medical 
evidence of record does not reflect that the Veteran's 
bilateral hip condition is related to his now service-
connected fracture of the left patella, to include 
degenerative joint disease.  Specifically, it was noted in 
the July 2006 VA examination report that, upon examination of 
the Veteran and review of relevant medical records, the mild 
changes in both hips are unrelated to the Veteran's left 
knee.  The examiner went on to explain that the arthritic 
changes of the Veteran's hip joint are consistent with his 
age and unrelated to his left knee.  As such, service 
connection cannot be granted for a condition of either hip, 
secondary to the Veteran's residuals of a fracture of the 
left patella, to include degenerative joint disease.  Thus, 
the Veteran's claim must fail on a secondary basis as well.

The Board has considered the May 2006 statement from the VA 
physician's assistant who indicated it is not unreasonable to 
say the Veteran's hip pain is likely due to compensation for 
the left hip.  As an initial matter, the Board notes that it 
appears that this examiner is referring to the Veteran's 
right hip pain only.  As such, the claims folder contains no 
medical evidence relating the Veteran's left hip pain or a 
left hip disability to his service-connected left knee 
disability.  With respect to the Veteran's right hip pain, 
assuming that the examiner intended to indicate that it is 
not unreasonable to say the Veteran's right hip pain is 
likely due to compensation for the left knee pain, the Board 
finds this statement is clearly expressed in very speculative 
terms.  Furthermore, the physician's assistant referred only 
to hip pain, rather than the underlying disability causing 
that pain, which was identified during the VA examination as 
degenerative changes.  This omission calls into question the 
examiner's familiarity with the disease process present in 
the Veteran's hip, which in turn calls into question the 
examiner's reasoning.

For these reasons, the Board finds this opinion to be far 
less probative with respect to the Veteran's claim for 
service connection for a bilateral hip disability than the 
opinion of the physician who conducted in July 2006 VA 
examination.  

The Board acknowledges the Veteran's contentions that he has 
a current bilateral hip disability as the result of his 
residuals of a fracture of the left patella, to include 
degenerative joint disease.  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994). 

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for degenerative joint disease of 
either hip, and the benefit-of-the-doubt rule is not for 
application.  


ORDER

Entitlement to service connection for residuals of a fracture 
of the left patella, to include degenerative joint disease is 
granted.  

Entitlement to service connection for degenerative joint 
disease of the bilateral hips, to include as secondary to 
residuals of a fracture of the left patella, to include 
degenerative joint disease is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


